Citation Nr: 1819627	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-15 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for back disability.

2. Entitlement to service connection for acquired psychiatric disability.

3. Entitlement to an initial disability rating higher than 10 percent for chondromalacia patella of the left knee.

4. Entitlement to an initial disability rating higher than 10 percent for chondromalacia of the right knee.

5. Entitlement to an initial disability rating higher than 10 percent for left ankle strain.

6. Entitlement to a total disability rating based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to October 1999 and had additional service with the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). In an October 2013 rating decision, the RO denied service connection for back disability. The RO denied reopening of a previously denied claim for service connection for acquired psychiatric disability. The RO granted service connection for chondromalacia patella of the left knee and assigned a 10 percent disability rating. The RO granted service connection for chondromalacia of the right knee and assigned a 0 percent rating. The RO granted service connection for left ankle strain and granted a 10 percent rating.

In March 2016, the Board found that the record raised the issue of a TDIU, and that a TDIU issue is properly before the Board. The Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional action.

In an October 2016 decision, the Board granted reopening of a previously denied claim for service connection for acquired psychiatric disability. At that time the Board remanded to the AOJ, for additional action, the issue of service connection, on the merits, for acquired psychiatric disability, the issue of service connection for back disability, the issues of the ratings for the disabilities of the left knee, right knee, and left ankle, and the issue of a TDIU.

In an August 2017 rating decision, the RO increased the initial rating for chondromalacia of the right knee from 0 percent to 10 percent. The Veteran has continued his appeal and is seeking an initial rating higher than 10 percent.


FINDINGS OF FACT

1. The Veteran's low back was in sound condition when he entered active service.

2. Lumbosacral strain during service resolved in service without resulting in a chronic or recurrent disorder.

3. Low back pain and lumbosacral strain manifested several years after service are not related to lumbosacral strain or other injury or events during service.

4. The Veteran did not have an acquired psychiatric disorder when he entered active service.

5. During service the Veteran was diagnosed with personality disorder.

6. Acquired psychiatric disorders diagnosed several years after service are not related to personality disorder manifestations or other events in service.

7. The Veteran's left knee chondromalacia patella has been manifested by limitation of motion, painful motion, greater limitation with repetitive motion, and limitations on standing, without moderate instability, moderate subluxation, or functional impairment equivalent to limitation of flexion to 30 degrees or less, or limitation of extension to 15 degrees or more.


8. The Veteran's right knee chondromalacia has been manifested by intermittent pain and limitation of motion, without moderate subluxation, moderate instability, or functional impairment equivalent to limitation of flexion 30 degrees or less, or limitation of extension to 15 degrees or more.

9. The Veteran's left ankle strain has been manifested by pain on motion, limitation of motion, and functional loss, without functional loss equivalent to marked limitation of motion.

10. The Veteran's service-connected left knee, right knee, and left ankle disabilities reduce his capacity for work that requires prolonged standing and walking, but do not make him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. Current back disability, including lumbosacral strain, was not incurred or aggravated in service and may not be presumed to be service connected. 38 U.S.C. §§ 1110, 1111, 1112, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.305, 3.306, 3.307, 3.309 (2017).

2. No acquired psychiatric disability was incurred or aggravated in service or may be presumed to be service connected. 38 U.S.C. §§ 1110, 1111, 1112, 1153, 5107; 38 C.F.R. §§ 3.303, 3.305, 3.306, 3.307, 3.309 (2017).

3. Chondromalacia patella of the left knee has not met the criteria for a disability rating higher than 10 percent. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5257, 5260, 5261 (2017).

4. Chondromalacia of the right knee has not met the criteria for a disability rating higher than 10 percent. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5257, 5260, 5261 (2017).

5. Left ankle strain has not met the criteria for a disability rating higher than 10 percent. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5271 (2017).

6. The criteria for a total disability rating based on individual unemployability have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.16 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2017). 

The RO provided the Veteran notice in letters issued in 2012 and 2014. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. In the March 2016 remand the Board instructed the AOJ to schedule a Board hearing for the Veteran. In May 2016 the Veteran withdrew his request for a Board hearing. In the October 2016 remand the Board instructed the RO to seek any additional available service treatment records for the Veteran. The Board also instructed the RO to arrange a VA psychiatric examination with file review and opinion as to the nature and likely etiology of an current psychiatric disability. Beginning in December 2016, and with follow-up in 2017, the VA Appeals Management Center asked the VA Records Management Center to provide service treatment records for the Veteran. In June 2017 the Records Management Center responded that no service treatment records for the Veteran were located at the Records Management Center. In March 2017 a VA clinician reviewed the file, examined the Veteran, and provided findings and opinions. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues on appeal. The Board is satisfied that no further steps are practical or necessary to fulfill the instructions in the Board remands.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Back Disability

The Veteran contends that a back problem began during active service, possibly when he fell. He also contends that any back disorder that existed before service was aggravated in service. He contends that current low back pain is related to low back pain that he experienced during service.

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable (obvious or manifest) evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b). When there is a preexisting injury or disease, it will be considered to have been aggravated by service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).

In Horn v. Shinseki, 25 Vet. App. 231, 234 (2012), the Court explained that, when no preexisting condition is noted upon entry into service, the burden falls on VA to rebut the presumption of soundness, which requires both clear and unmistakable evidence that an injury or disease existed before service and clear and unmistakable evidence that an injury or disease was not aggravated by service. The Court went on to state that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness." Horn at 235. In such cases, the Court explained, the burden is on VA to establish by clear and unmistakable evidence that the disability did not increase in severity during service, or to establish by clear and unmistakable evidence that any increase in severity during service was due to the natural progress of the disease. See Horn at 235.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Before the Veteran had active service he had National Guard service. In a medical history completed in January 1997 for National Guard service, the Veteran marked no for history of recurrent back pain. In a National Guard medical examination in January 1997, the examining physician marked abnormal for the condition of his spine. The examiner stated that there was mild lordosis. In a January 1998 National Guard medical history the Veteran marked no for history of recurrent back pain.

The Veteran's assembled service treatment records do not include a report of any examination at the time of entrance into his period of active service. During his active service period he was treated in October 1998 for right ankle injury. He stated that while he was playing football the ankle twisted and he fell. He reported that he had immediate pain in his ankle. He did not report pain in any other area. The treating clinician found sprain of the right ankle. In treatment in February 1999, the Veteran stated that the previous day he fell and hit the back of his head. He reported neck pain. He did not report any mid or low back pain. The treating physician found that his neck had tenderness to palpation over the sternomastoid muscle, a full range of motion, and pain on motion. The physician's impression was pulled muscle.

The Veteran had treatment in August 1999. He reported onset of low back pain after playing softball the day before. The treating physician noted that evidence of back pain with certain movements. The back was nontender to palpation. The straight leg raising test was negative. Toe and heel walking was intact. Deep tendon reflexes were 2+ and symmetrical. The physician's impression was low back strain. The physician recommended over the counter analgesics, and, for the next seven days, limitation of any running to the Veteran's own pace and distance.

In a medical history completed later in August 1999, the Veteran marked no for history of recurrent back pain. On medical examination in late August 1999, the examiner marked normal for the condition of the Veteran's spine. In a medical history completed in September 1999, for separation from service, the Veteran marked no for history of recurrent back pain. On medical examination for separation from service, the examiner marked normal for the condition of the Veteran's spine.

The claims file does not contain any medical records from the year following the Veteran's active service, and he has not reported any treatment for back problems during that year.

On VA medical examination of the Veteran in November 2007, no back problems were noted. In VA treatment in December 2010, he reported a several year history of chronic soreness in his neck and lower back. On x-rays his lumbosacral spine appeared normal. A slight increase in the lumbar lordotic curve was noted. He had chiropractic adjustment. The chiropractor's working diagnosis was neck and low back pain.

In January 2012 the Veteran submitted a claim for service connection and compensation for back disability.

In VA treatment in April 2013 the Veteran reported left hip pain. The treating physician's assessment was low back pain, likely sprain.

The Veteran had a VA thoracolumbar spine examination in October 2013. He reported a gradual onset of low back pain in service, during or shortly after basic training. He attributed the problem to marching and carrying heavy gear. He did not recall a specific injury. He reported that presently he had low back pain fairly constantly. On examination the examiner found limitation of motion and pain with motion of the thoracolumbar spine. There was tenderness in the lumbosacral paraspinal muscles. The examiner reported having reviewed the Veteran's claims file. The examiner provided a diagnosis of chronic intermittent lumbosacral strain. The examiner expressed the opinion that it was less likely than not that the current back disorder was caused by events during service.

In a May 2014 substantive appeal, the Veteran wrote that his back was injured when he fell during service.

In VA treatment records from 2014 through 2017, lists of medical history included low back pain. He had chiropractic treatment for neck and low back pain in December 2014 through September 2015. In July 2016, he reported chronic neck and low back pain. In September 2016 he reported a five day history of low back pain. He stated that he had a ground level fall during service in 1999. He denied any new fall or any strain from lifting. He indicated that he worked as a luggage handler at an airport. The treating physician noted mild tenderness over his lumbar area paraspinal muscles. His gait was intact. There were no gross neurological deficits. The physician's impression was muscle strain. The Veteran was fitted with a back brace. In October 2016, he reported ongoing back pain. On x-rays his lumbar spine appeared unremarkable, with no significant degenerative joint disease or disc space narrowing. In November 2016 he reported ongoing low back pain. He had chiropractic treatment for neck and low back pain in November 2016 through February 2017.

On VA examination in February 2017, the Veteran reported that six months earlier he had gradual onset of low back pain. He stated that during service he fell and sprained his ankle in 1998, and had back pain afterward. He reported that the back pain in service resolved in a week, and occurred again six months before the 2017 examination. He also related having decreased motion of his back. He stated that presently his back pain flared up with prolonged standing or walking and with weather changes. He related that during flare-ups his back easily became fatigued. On examination there was limitation of motion of the thoracolumbar spine. There was pain on motion that caused functional loss. The examining physician reported having reviewed the Veteran's claims file. The examiner noted that the Veteran had been diagnosed with lumbosacral strain in August 1999.

In a July 2017 addendum, the examiner stated the opinion it is less likely than not that the lumbosacral strain during the Veteran's service existed before his service. He noted that history and examination in 1997 failed to document the preexistence of a lower back condition. He opined that it is less likely than not that the Veteran's current back condition, lumbosacral strain, had its origin in the strain in service. He explained that the strain in service appeared to have resolved in service. He noted that there was no evidence of ongoing or recurrent low back problems soon after separation from service.

In an August 2017 statement, the Veteran wrote that records showed that he had a back issue before entering service. He asserted that the back problem was aggravated by service. He stated that presently, over the preceding year, back pain had increased despite treatment. He indicated that the acute condition in service had resolved, but currently had flared up.

The Veteran has not been found to have low back arthritis, so there is no basis to presume service connection for his current low back problem.

Before the Veteran entered active service, an examiner noted mild lordosis, but the Veteran denied any history of recurrent back pain. In the absence of any symptom history, the lordosis finding does not constitute clear and unmistakable evidence that a low back disorder existed before his active service. Therefore, the presumption that his back was in sound condition at entrance to active service is not rebutted, and that presumption stands.

The Veteran has current lumbosacral strain. He had lumbosacral strain in service in early August 1999. His separation from service occurred only two to three months later, and he did not report ongoing low back pain at that time. Nor did he report ongoing or recurrent low back pain soon after separation from service. The VA physician who examined the Veteran in 2017 has medical training, and he reviewed the claims file. On the questions of whether the lumbosacral strain found several years after service is related to the lumbosacral strain in service, the opinion of that examiner is more persuasive than the contentions of the Veteran, who does not have medical training. The greater persuasive weight of the evidence, then, is against service connection for current low back disability including lumbosacral strain.

Psychiatric Disability

The Veteran is seeking service connection and compensation for acquired psychiatric disability. He states that he did not have any psychiatric problems before service. He contends that during active service he began to have behavioral and mood problems, and that those problems continued after service through the present. He further contends that, even if any behavior and mood issues existed before service, such issues were aggravated during active service.

Psychoses are among the chronic diseases listed at 38 C.F.R. § 3.309 for which service connection may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Under VA regulations, certain conditions, including personality disorders, even if first noted during service, are recognized as having existed prior to service. 38 C.F.R. § 3.303(c). Personality disorders are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior. Id. Personality disorders are not diseases or injuries for purposes for VA service connection and disability compensation. Id.

In a January 1997 medical history for National Guard service, the Veteran marked no for history of nervous trouble of any sort. On examination in January 1997 for entrance into National Guard service, the examiner marked normal for the Veteran's psychiatric condition.

The assembled service medical records do not include a report of any examination of the Veteran at the time of entrance into active duty. During active service, the Veteran had a physical examination in August 1999. It was noted that he felt anxiety about testicular cancer. He reported occasional testicle pain. The examiner found that his testicles were normal, and that there was slight enlargement of the right epididymis. The examining physician found that the Veteran was anxious and generally healthy.

In a September 1999 medical history for separation from service, the Veteran marked yes for history of frequent trouble sleeping. He reported that earlier in September 1999 he was seen by a clinician and was diagnosed with a personality disorder. In a service separation examination, the examiner noted that the Veteran had been referred to psychiatric care for abnormal behavior, and that he was diagnosed with passive-aggressive personality disorder and was recommended for discharge. The examiner referred to psychiatry records. Records from the September 1999 psychiatric consultation are not included in the assembled service treatment records. The Veteran's service discharge shows that the type of separation was release from active duty, the character of service was honorable, and the reason for separation was personality disorder.

The Veteran's claims file does not contain any medical or mental health treatment records from the year following his active service, and he has not reported any mental health treatment during that year. In November 1999 he submitted a claim for service connection and compensation for a severe personality disorder. He reported that the disorder was diagnosed in September 1999.

In October 2004 the Veteran again sought service connection for a personality disorder, claimed as developed during service. In July 2007 he sought non-service-connected pension based on several conditions including a mental disorder.

On VA mental disorders examination in October 2007, the Veteran reported that he felt depressed from 2003 forward. He stated that as a child he had good relationships with family members. He indicated that in school he did not have academic or disciplinary problems. He did not report having had problems during his service. He stated that after service he took college courses. He reported that presently he was single, did not date, and did not have friends or any significant social relationships. He indicated that he worked part time bagging groceries. He stated that he also worked as a referee for high school sports, but had been suspended from that work for being blunt, including in complaining about other referees. He reported that he had trouble interacting with others in every job he had held, and that he had been fired from jobs for lack of social skills and inappropriate behaviors. He stated that about twice a week he felt depressed for up to a few hours. He reported difficulty getting to sleep and staying asleep. He did not report having panic attacks or hallucinations. The examiner found that he was oriented and had normal speech, affect, mood, judgment, and memory. The examiner's diagnosis was depressive disorder.

In March 2009, the Veteran sought service connection for several conditions including a psychological disorder. He stated that during service he was sent for a mental health consultation and was diagnosed with mental illness. He related that the mental illness had made him unable to maintain employment. In an April 2009 statement, he noted that he was never diagnosed with mental illness before service.

In May 2009 the Veteran had a VA mental health consultation. He reported present feelings of anxiety and depression. He reported heavy caffeine consumption and difficulty sleeping. He stated that while growing up he had ambivalent or neutral relationships with his family members. He related that during childhood he had few friends, that peers teased him, and that he had low self-esteem. He indicated that he got average grades in school. He reported that during service he was disciplined for playing with guns for sending threatening email. He stated that he was sent for psychiatric evaluation, diagnosed with severe personality disorder, and discharged from service. He reported that since service he had held more than ten jobs, the longest for four years. He stated that presently he was unemployed and was taking college courses part time. He reported that he lived with his mother. He related that he had very little social support, and that he was a loner. He reported that recently he yelled angrily at and wrote negative emails about fellow high school sports referees and organization leaders. He stated that as a result he had been suspended from working as a referee. He related a long history of personality and behaviors that caused difficulty in interacting with others and forming meaningful relationships.

The consulting psychologist observed that the Veteran was oriented, with coherent and appropriate thoughts, a dysphoric mood, a flattened affect, and flat speech. The psychologist found that the Veteran did not appear to meet the criteria for clinical diagnosis of anxiety or depression, but rather had a pattern that more closely resembled schizoid personality disorder.

In VA mental health treatment in June 2009, the Veteran again related past and recent critical and threatening behavior toward others. A psychologist listed diagnoses of rule out thought disorder, and personality disorder by history. A psychiatrist prescribed Wellbutrin for depressive symptoms.

In July 2009, the Veteran applied for disability benefits from the United States Social Security Administration. He indicated that he started having anxiety attacks in the summer of 1999 and continued to have such attacks approximately once a month. He stated that during such attacks he criticized and verbally lashed out at others. In August 2009, an evaluating psychologist found that the Veteran had an affective disorder, depression, that the resulting impairment that was not severe.

In a September 2009 statement, the Veteran indicated that he had experienced conflict with employers. He stated that current VA mental health treatment included medication.

In VA treatment in September 2009, the Veteran reported that when he was on medication he heard voices less frequently. In June 2010, he again related problems as a result of emails that he wrote to the referee association. 

In January 2012, the Veteran sought service connection for several disorders including mental health problems.

In VA treatment in April 2013, the Veteran reported that he was homeless. On mental health screening he was oriented, with intact memory, cognition, and judgment, logical speech, and no indications of delusions or psychotic symptoms. In treatment notes from May 2013 forward, lists of problems included personality disorder and adjustment disorder with depressed mood.

On VA examination in July 2013, the Veteran reported feeling depressed since the late 1990s. He indicated that in 2009 and 2010 he had VA mental health treatment, including medication. He reported that presently he was withdrawn, isolated, depressed, and irritable, with low energy and poor sleep. He related having poor attention, concentration, and memory. He reported having auditory and visual hallucinations. He stated that he repeated phrases that he heard in movies. He related that since childhood he had felt that people picked on him and conspired against him, had felt rejected by others, and had been uninterested in having friends. He reported that in service he was diagnosed with personality disorder after he got in trouble for playing with his gun. He stated that in work settings he had threatened and stalked others. He indicated that his most recent job was loading baggage for an airline. He stated that after three years at that job he was fired for intimidating and stalking behavior at work. He reported that he lived with his mother, and that his relationship with her was conflictive.

The examiner observed that the Veteran had normal speech, memory, attention, and concentration, a restricted affect, fair to poor judgment, and paranoid delusions. The examiner reported having reviewed the claims file. The examiner found that mental health testing performed in 2011 and 2012 was consistent with depression. The examiner listed diagnoses of psychotic disorder, depressive disorder, and personality disorder.

In an October 2013 notice of disagreement, the Veteran noted that he was forced out of military service because of his mental health problems. He contended that circumstances during service aggravated and/or caused those problems. He indicated that his mental health problems were manifested by difficulty getting along with others, and that such difficulty interfered with finding and keeping work. In a May 2014 substantive appeal, he noted that he had no record of mental illness prior to service. He asserted that a mental condition developed during service and caused him to be dismissed from service. In an August 2014 statement, he contended that his mental health problems prevented him from maintaining gainful employment.

In VA treatment in September 2015, the Veteran requested a referral for anger management. In October 2015, he reported a history of angry verbal outbursts. He stated that he lacked tact and had poor relationship skills. He stated that these issues were lifelong; that he had always been a loner and had difficulty connecting with others. The consulting psychologist found that the pattern described was consistent with the provisional diagnosis of schizoid personality disorder. The Veteran denied auditory or visual hallucinations, but stated that he had a vivid fantasy life. He reported that presently he worked part time as a referee, but was underemployed. He stated that he lived with his parents and had few friends.

In VA treatment in March 2016, the Veteran stated that he was not presently taking psychiatric medication. He admitted auditory hallucinations and paranoid feelings. In May 2016, he stated that medication had helped with mood symptoms, but that he had not reordered it when it ran out. He requested a letter indicating that he could resume working as a referee.

On VA examination in March 2017, the Veteran reported that he was currently homeless. He indicated had always been a loner, and that he did not have friends. He stated that he occasionally talked with his siblings. He reported that his most recent job was part time, as a customer service agent for an airline. He stated that he did not get along with coworkers and he was in numerous arguments. He reported that his manager counseled him, and that the job ended in 2016.

The examiner reported having reviewed the claims file. The examiner included in the examination report multiple excerpts from earlier treatment and examination records. The examiner found that the Veteran was discharged from service due to a personality disorder. The examiner noted that a personality disorder is not a condition that can be service connected. The examiner noted that in 1999 the Veteran did not report hearing voices, and that the possibility of a thought disorder was not noted until 2009. The examiner noted that treatment records reflected that the Veteran no longer took medication for a psychosis. The examiner stated that, while the Veteran reported hearing voices constantly, on examination he did not appear to respond to voices or be distracted by them. The examiner concluded that a diagnosis of psychosis or other thought disorder could not be confirmed. Even if a psychosis or thought disorder were presently diagnosable, the examiner opined, there was no indication that it was linked to the Veteran's service or events during service.

In a VA housing consultation in March 2017, the Veteran stated that he was not presently taking any psychiatric medication. In an August 2017 statement, he contended that his personality disorder must be service connected because he was discharged from service because of it.

There is no indication that the Veteran had mental health treatment during the year after his separation from service. He has not indicated that during that year he heard voices or had other symptoms of psychosis. Thus there is no basis to presume service connection for a psychosis.

Unfortunately, notes or a report from the psychiatric evaluation of the Veteran during service are not available. The records that are available, however, indicate that the evaluating psychiatrist concluded that the Veteran had a personality disorder, and did not find that he had any acquired psychiatric disorder.  By law, service connection cannot be established for personality disorder. Over the years since service, mental health clinicians have continued to find a personality disorder, but have reached different conclusions as to whether he also has acquired psychiatric disorders such as mood disorder, thought disorder, or psychotic disorder. The 2017 examiner concluded that any acquired psychiatric disorder is not related to any events in service. No clinician has supported a connection between an acquired psychiatric disorder and events in service. The preponderance of the evidence is against service connection for any acquired psychiatric disorder.



	(CONTINUED ON NEXT PAGE)

Ratings for Left and Right Knee Disabilities

The Veteran appealed the initial 10 percent ratings in effect for left knee chondromalacia patella and right knee chondromalacia. Much of the same evidence is relevant to the issues of the ratings for the left and right knee disabilities, so the Board is discussing those issues in the same section of this decision.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluation of a musculoskeletal disability is based on limitation of motion, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened motion, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). In Correia v McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 indicates that evaluation of joints that have pain should consider whether there is pain on both active and passive motion, and in weight-bearing and non-weight-bearing, and should compare the range of motion to that of any opposite undamaged joint.

Generally, the evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2017). In a precedent opinion, however, the VA General Counsel indicated that separate ratings for arthritis and instability may be assigned when a knee has both. See VAOPGCPREC 23-1997 (1997). Similarly, the VA General Counsel indicated that, when a leg has both limitation of flexion and limitation of extension at the knee, the limitation of flexion and limitation of extension must each be rated separately to adequately compensate for functional loss associated with injury to the leg. See VAOPGCPREC 9-2004 (2004).

The RO established service connection effective January 13, 2012, for chondromalacia patella of the left knee and chondromalacia of the right knee. The RO evaluated the disability in each knee as comparable to 38 C.F.R. § 4.71a, Diagnostic Code 5257. Under that code, recurrent subluxation or lateral instability of the knee is rated at 30 percent if severe, 20 percent if moderate, and 10 percent if slight.

It is also possible to consider chondromalacia as comparable to osteomalacia. Under Diagnostic Code 5014, osteomalacia is rated based on limitation of motion, as degenerative arthritis is rated. Under Diagnostic Code 5003, a rating of 10 percent for each major joint is assigned for degenerative arthritis. Limitation of flexion of the knee is rated at 30 percent if flexion is limited to 15 degrees, 20 percent if limited to 30 degrees, 10 percent if limited to 45 degrees, and 0 percent if limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. Limitation of extension of the knee is rated at 50 percent if extension is limited to 30 degrees, 40 percent if limited to 30 degrees, 30 percent if limited to 20 degrees, 20 percent if limited to 15 degrees, 10 percent if limited to 10 degrees, and 0 percent if limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Private and VA treatment records from 2003 through 2017 reflect reports of knee pain and diagnosis of chondromalacia patella in the left knee and chondromalacia in the right knee.

On VA examination in October 2013, the Veteran reported intermittent pain in both knees, triggered by prolonged walking or standing, and worse with bending and climbing stairs. He stated that he occasionally wore a support on his left knee. The examiner reported having reviewed the claims file. On examination the Veteran walked with a normal gait. The range of motion of the left knee was from 0 to 120 degrees, with no objective evidence of painful motion. There was tenderness or pain to palpation of the left knee. The range of motion of the right knee from 0 to 120 degrees, with no objective evidence of painful motion. After three repetitions, the ranges of motion remained the same. Both knees had normal strength on flexion and extension. There was no evidence or history of recurrent subluxation of either patella. On testing, there was no evidence of lateral instability of either knee.

In VA treatment in 2015, the Veteran reported having missed a few days of work because of flare-ups of knee pain.

On VA examination in April 2017, the Veteran reported worsening of left and right knee disabilities over time. He stated that both knees had flare-ups with throbbing pain, swelling, and stiffness. He related that knee problems caused difficulty with bending, lifting, walking up or down stairs, and prolonged standing, walking, or running. He stated that he regularly wore a brace on his left knee.

The examiner reported having reviewed the claims file. On examination the Veteran walked with a normal gait. The range of motion of the left knee was from 0 to 110 degrees, with objective evidence of pain on flexion and extension that caused functional loss. There was objective evidence of pain on active and passive motion, and with and without weightbearing. After three repetitions, flexion was limited to 90 degrees. The knee had functional loss due to pain and lack of endurance. The examiner stated that, after repetitive use over time, functional loss would limit flexion to 85 degrees. The examiner indicated that limitation of motion interfered with standing. The range of motion of the right knee from 0 to 140 degrees, with no objective evidence of painful motion. There was no objective evidence of pain on active or passive motion, or with or without weightbearing. After three repetitions, the range of motion remained the same. Both knees had normal strength on flexion and extension. There was no evidence or history of recurrent subluxation of either patella. On testing, there was no evidence of lateral instability of either knee.

The Veteran's left knee disability has not been manifested by moderate subluxation or instability such as would warrant a rating higher than 10 percent under Diagnostic Code 5257. Even with consideration of painful motion, greater limitation with repetitive motion, and limitations on standing, the functional impairment of his left knee disability has not been equivalent to limitation of flexion 30 degrees or less, or limitation of extension to 15 degrees or more. His left knee disability has not met or approximated the criteria for a rating higher than 10 percent.

The Veteran's right knee disability has not been manifested by moderate subluxation or instability such as would warrant a rating higher than 10 percent under Diagnostic Code 5257. The functional impairment of his left knee disability has not been equivalent to limitation of flexion 30 degrees or less, or limitation of extension to 15 degrees or more. His right knee disability has not met or approximated the criteria for a rating higher than 10 percent.

Rating for Left Ankle Disability

The Veteran appealed the initial 10 percent rating that the RO assigned for left ankle strain.

The RO evaluated the left ankle strain under 38 C.F.R. § 4.71a, Diagnostic Code 5271. Under that code, limitation of motion of the ankle is rated at 20 percent if marked and 10 percent if moderate. Under the rating schedule normal motion of the ankle is to 20 degrees of dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II (2017).

VA treatment records from 2007 forward reflect reports of left ankle pain.

On VA examination in October 2013, the Veteran reported that during service, in training, he twisted his left ankle and fell. He stated that he sought treatment and the ankle was x-rayed. He related having pain in that ankle intermittently since then. He stated that presently walking more than about ten yards caused pain in that ankle. He did not use any assistive device with walking. He reported 1/10 pain in that ankle at the time of the examination. On examination, he walked with a normal gait. Motion of his left ankle was to 15 degrees of dorsiflexion and 30 degrees of plantar flexion, with no objective evidence of painful motion. After three repetitions the range of motion remained the same. There was tenderness or pain to palpation of the left ankle. The examiner found that the limitation of motion of the left ankle constituted functional loss. The left ankle had normal muscle strength on dorsiflexion and plantar flexion. Motion of the right ankle was to 15 degrees of dorsiflexion and 45 degrees of plantar flexion, with no objective evidence of painful motion. The examiner reported having reviewed the claims file. The examiner indicated that the diagnosis was left ankle strain.

On VA examination in April 2017, the Veteran reported that his left ankle disability had worsened. He stated that left ankle problems made it difficult to stand or walk for long periods. He reported left ankle pain with walking up and down stairs. He related having flare-ups of popping, cracking, pain, and stiffness in the ankle. Motion of the left ankle was to 15 degrees of dorsiflexion and 40 degrees of plantar flexion, with evidence of pain on dorsiflexion and plantar flexion. There was objective evidence of pain with active and passive motion, and with and without weightbearing. The examiner found that the limitation of motion contributed to functional loss. After three repetitions, pain and lack of endurance limited motion further, to 10 degrees of dorsiflexion and 35 degrees of plantar flexion. The examiner stated that, after repeated use over time, pain and lack of endurance caused functional loss equivalent to limitation of dorsiflexion to 10 degrees and plantar flexion to 30 degrees. During a flare-up, the examiner stated, pain and lack of endurance would cause functional loss equivalent to limitation of dorsiflexion to 5 degrees and plantar flexion to 25 degrees. The left ankle had normal muscle strength on dorsiflexion and plantar flexion. Motion of the right ankle was to 20 degrees of dorsiflexion and 45 degrees of plantar flexion, with no objective evidence of painful motion.

The Veteran's left ankle disability has produced functional loss that is worse with repetition, with repeated use over time, and with flare-ups. The functional loss has not been equivalent to marked limitation of motion. Therefore the disability has not met or approximated the criteria for a rating higher than 10 percent.

The rating criteria appropriately address the effects of the left ankle disability. That disability has not required frequent hospitalizations, and has not markedly interfered with his employment. Therefore, it is not necessary to refer the issue of ratings for that disability for consideration of extraschedular ratings.

TDIU

The Veteran contends that the combined effects of his service-connected disabilities make him unemployable.

VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). A finding of entitlement to a TDIU depends on the impact of a veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment, in light of factors such as his work history, education, and vocational training. 38 C.F.R. § 4.16.

The Veteran's service-connected disabilities are chondromalacia patella of the left knee, rated at 10 percent, chondromalacia of the right knee, rated at 10 percent, and left ankle strain, rated at 10 percent. The combined rating is 30 percent. The ratings do not meet the criteria under 38 C.F.R. § 4.16(a) for a TDIU.

If a veteran's individual and combined ratings do not meet the percentage standards set forth in 38 C.F.R. § 4.16(a), but the veteran's service-connected disabilities nonetheless make him unable to secure or follow a substantially gainful occupation, rating boards are to submit the case to the Director of the VA Compensation Service for consideration of a TDIU on an extraschedular basis. 38 C.F.R. § 4.16(b).

The Veteran has reported that he completed high school and has taken some college courses. Records in the file reflect that he has held jobs in parcel sorting, grocery bagging, and baggage handling. He had VA examinations of his knees and ankles in October 2013 and April 2017. He reported that disorders of both knees and the left ankle limited his capacity for bending and walking up or down stairs, and reduced his endurance for standing or walking. In an August 2014 statement, he wrote that his legs and feet were deteriorating. He stated that his mental health problems prevented him from maintaining gainful employment. In an April 2016 statement, he reported that increased discomfort from service-connected disabilities had made him unable to hold full time work. He stated that he was limited to working part time, 20 hours a week.

In a July 2017 addendum to the reports of the April 2017 VA examinations, the examiner provided the opinion that the Veteran's bilateral knee and left ankle disabilities produced functional impairment in the form of limitation of his capacity for prolonged standing and walking. The examiner opined that those activities had no effect on sedentary employment activities.

The Veteran's service-connected knee and ankle disabilities reduce his capacity for work that requires prolonged standing and walking, but do not reduce his capacity for sedentary tasks. Service connection has not been established for acquired psychiatric disability. As his service-connected disabilities do not make him unable to secure or follow a substantially gainful occupation, there is not a basis to submit the case to the Director of the VA Compensation Service for consideration of a TDIU on an extraschedular basis.


ORDER

Entitlement to service connection for back disability is denied. 

Entitlement to service connection for acquired psychiatric disability is denied.

Entitlement to a disability rating higher than 10 percent for chondromalacia patella of the left knee is denied.

Entitlement to a disability rating higher than 10 percent for chondromalacia of the right knee is denied.

Entitlement to a disability rating higher than 10 percent for left ankle strain is denied.

Entitlement to a total disability rating based on individual unemployability is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


